AFFIRMED and Opinion Filed March 22, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-20-00714-CV

              THE CITY CARROLLTON, TEXAS, Appellant
                              V.
             WEIR BROTHERS CONTRACTING, LLC, Appellee

                On Appeal from the 162nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-02648

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Reichek
      The City of Carrollton, Texas (the “City”) appeals the trial court’s denial of

its plea to the jurisdiction filed in response to claims brought against it by Weir

Brothers Contracting, LLC (“Weir”). In four issues, the City generally contends the

trial court erred in denying its plea because Weir’s claims are based on the City’s

performance of a governmental function for which there is no statutory waiver of

immunity.     Because we conclude Weirs’s claims are based on the City’s

performance of a proprietary function, rather than a governmental function, we

affirm the trial court’s order.
                                    Backgound

      The facts relevant to this appeal are as follows. In 2012, the City published a

“Request for Proposal for the Lease or Sale of Approximately 38 Acres of Land at

Southwest Corner of Sandy Lake Road and President George Bush Turnpike” (the

“RFP”). The RFP stated the City was requesting bids for the lease or purchase of

the subject property and set forth items and criteria it would consider when

evaluating the bids. The items to be considered included:

      (1) The annual lease price or the purchase price;

      (2) The experience of the bidder in providing the proposed goods or
      services;

      (3) The extent to which the goods or services meet the municipality’s
      needs;

      (4) Demonstrated ability to finance and sustain the operation of the
      proposed use; and

      (5) References from past users/partners in dealing with the bidder for
      similar uses.

The criteria the City would consider were:

      (1) Price;

      (2) Intended use of the property;

      (3) Full financing of the project in place;

      (4) Experience of the bidder operating the same or similar venture
      elsewhere successfully; and

      (5) The degree to which the proposed project would enhance or
      complement the McInnis Sports Complex.

Each criteria was weighted as “20% of the consideration.”

                                          –2–
      On September 2, 2015, the City executed a lease agreement (the “Lease”) with

Blue Sky Sports Center of Carrollton, LP (“Blue Sky”) under which Blue Sky agreed

to lease approximately 30 acres of the property to “operate a multi-use sports,

recreational, entertainment, and related service facility.” Blue Sky was required to

use the leased premises “solely for the purpose of constructing, maintaining, and

operating the Facilities.” The term “facilities” was defined to include (1) indoor and

other soccer fields, (2) clubhouse, offices, and meeting facilities, (3) food and

concession stands, (4) restrooms, (5) volleyball facilities, (6) miniature golf and

entertainment center, (7) batting cages, and (8) any and all reasonably related

activities. In addition, Blue Sky was allowed to enter into sublease agreements for

(1) the provision of food and refreshments, (2) a pro shop, (3) an arcade, (4) an

agreement for common use of the facilities, (5) off-hour and off-peak programs, and

(5) complementary and related businesses. Blue Sky’s sublease of a portion of the

leasehold estate did not require the City’s approval.

      The Lease required the facilities to be open to the public “during reasonable

times as is customary for [Blue Sky’s] type of business.” Blue Sky was further

permitted to charge fees for use of the facilities. The City was permitted under the

Lease to “reasonably use and occupy the Leased Premises up to two times per

calendar year with the location of [the City’s] use to be determined by [the City] and

[Blue Sky].” Blue Sky would have “priority scheduling for its programming at the



                                         –3–
Leased Premises,” but the City and Blue Sky would develop a cooperative schedule

annually to allow for the City’s use.

      On July 13, 2016, the City and Arthur James, Inc. (“AJI”) entered into a

contract for the grading of a 41.94-acre tract of real property that included the 30

acres that had been leased to Blue Sky. As compensation, AJI would receive 6.27

acres of the tract. Sometime later, AJI entered into a subcontract with Weir to

perform the grading work in exchange for an interest in the development of the

property being transferred to AJI.

      Weir began the grading work in February 2017. On or about March 16, 2017,

Weir’s grading equipment breached a capped landfill. Five days later, the City

issued an “Order to Stop All Work” until a remedial action plan could be developed

and approved to mitigate the damages to the property.

      On June 14, AJI sent the City a draft amendment to their contract pursuant to

which AJI offered to escrow $163,000 for the costs of the remediation. The

proposed amendment stated that, upon AJI’s deposit of the entire escrow amount

with the City, the City would lift the stop-work order. The amendment further stated

that “City acknowledges that any breach of the cap of the landfill by [AJI] was due

to [AJI’s] compliance with the Original Grading Plans, which were not prepared by

[AJI].” The City did not accept the proposed amendment.

      On June 19, the City terminated its agreement with AJI. The stated reason for

the termination was that AJI had breached the contract by failing to complete the

                                        –4–
grading work within 90 days of the approval of the grading plan. According to the

City, the grading plan was approved on November 9, 2016. Approximately two

months later, the City hired Tri-Star Construction, Inc., Blue Sky’s general

contractor, to finish the grading work on the property.

      On October 20, Weir submitted an invoice and application for payment to the

City in the amount of $728,270 for the grading work it had completed on the property

prior to issuance of the stop-work order. The City refused to pay the invoice stating

it had terminated its contract with AJI and Weir did not have an agreement with the

City to work on the property. Weir then obtained an assignment from AJI of all

claims and causes of action AJI had against the City and others relating to the

development of the property and brought this suit.

      In its petition, Weir asserted claims against the City for breach of contract,

quantum meruit, promissory estoppel, and tortious interference with contract. The

City filed a plea to the jurisdiction asserting that it had governmental immunity

barring Weir’s claims for quantum meruit, promissory estoppel, and tortious

interference. Weir responded that the City was not immune from suit for actions

committed in the performance of a proprietary, rather than governmental, function.

The trial court denied the City’s plea to the jurisdiction, and the City brought this

interlocutory appeal.




                                        –5–
                                      Analysis

      A plea to the jurisdiction is a dilatory plea by which a party challenges the

trial court’s jurisdiction to determine the subject matter of the action. Bland Indep.

Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2006). The purpose of the plea is to

defeat a claim without regard to whether it has merit. Id. We review a trial court’s

order denying a jurisdictional plea based on governmental immunity de novo. Tex.

Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002). In

performing our de novo review, we consider only the pleadings and evidence

pertinent to the jurisdictional inquiry. Cty. of Cameron v. Brown, 80 S.W.3d 549,

555 (Tex. 2002). The plaintiff has the burden to allege facts that affirmatively

demonstrate the trial court has subject matter jurisdiction. Tex. Ass’n of Bus. v. Tex.

Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993).

      Municipal corporations, such as the City, exercise their broad powers through

two different roles: governmental and proprietary. Wasson Interests, Ltd. v. City of

Jacksonville (“Wasson II”), 559 S.W.3d 142, 146 (Tex. 2018). Immunity protects

municipalities from suit based on the performance of a governmental function unless

there is an express statutory waiver of immunity. Id.; IT-Davy, 74 S.W.3d at 853.

In contrast, when a municipality performs a proprietary function, it is subject to the

same duties and liabilities as those incurred by private persons and corporations.

Wasson II, 559 S.W.3d at 146.



                                         –6–
      Governmental functions are enjoined on a municipality by law and are given

to it by the state, as part of the state’s sovereignty, to be exercised in the interest of

the general public. Wasson Interests, Ltd. v. City of Jacksonville (“Wasson I”), 489

S.W.3d 427, 439 (Tex. 2016). Proprietary functions are functions that a municipality

may, in its discretion, perform in the interest of the inhabitants of the municipality.

Id. Such functions are usually activities that can be, and often are, provided by

private persons. Wasson II, 559 S.W.3d at 147.

      Section 101.0215 of the Texas Civil Practice and Remedies Code contains

non-exclusive lists of thirty-six governmental functions and three proprietary

functions. TEX. CIV. PRAC. & REM. CODE ANN. § 101.0215. If a function is

designated in section 101.0215 as governmental, we have no discretion to determine

that it is proprietary. See City of Houston v. Downstream Envtl., L.L.C., 444 S.W.3d

24, 33 (Tex. App.—Houston [1st Dist.] 2014, pet. denied). If a function is not

designated as either governmental or proprietary, we apply the section’s general

definitions to determine the nature of the activity. Wasson II, 559 S.W.3d at 150.

      The actions forming the basis of Weir’s claims against the City involve the

City’s lease of property and its attendant contracts for preparation of that property

for the tenant’s use. Leasing property is not a function enumerated as either

governmental or proprietary in section 101.0215.           Id.   The City attempts to

characterize its lease as an enumerated governmental function based on Blue Sky’s

use of the property to build and operate a recreational facility. Recreational facilities

                                          –7–
are among the governmental functions listed in section 101.0215. TEX. CIV. PRAC.

& REM. CODE ANN. § 101.0215(a)(23).

      The fundamental flaw in the City’s argument is that Blue Sky’s construction

and operation of a recreational facility is not a function of the City. Nor is it a

function performed by Blue Sky on the City’s behalf. The right to operate, manage,

and control the sports complex belongs entirely to Blue Sky. The City has only a

limited ability to use the facility twice a year. Although open to the general public,

as most private businesses are, Blue Sky’s operation of the sports complex is not “in

the interest of the general public,” but in its own interest as a private business

venture. Cf. River Road Neighborhood Ass’n v. S. Tex. Sports, 720 S.W.2d 551, 560

(Tex. App.—San Antonio 1986, writ dism'd) (school district’s lease of stadium to

private company while retaining only limited ability to use stadium was invalid

because stadium property was no longer being held for public purposes).

      Relying on City of San Antonio v. Butler, 131 S.W.3d 170 (Tex. App.—San

Antonio 2004, pet. denied), the City argues that all activities associated with the

operation of one of the governmental functions listed in section 101.0215(a), even

those activities that would otherwise be considered proprietary, are governmental in

nature. Id. at 177. But the Texas Supreme Court has specifically rejected this

argument, stating that “a city’s proprietary action may be treated as governmental

only if it is essential to the city’s governmental actions.” Wasson II, 559 S.W.3d at

153. To be considered governmental, therefore, the City’s proprietary action must

                                         –8–
be essential to the City’s performance of a governmental function. Id. As stated

above, the operation and management of the Blue Sky sports complex is not the

City’s function; it is solely Blue Sky’s. See River Road, 720 S.W.2d at 560.

      The City next argues that “actions involving private companies can be

considered governmental functions.” In support of this argument, the City relies on

Texas River Barges v. City of San Antonio, 21 S.W.3d 347 (Tex. App.—San Antonio

2000, no pet.). The City’s reliance is misplaced. The reasoning in Texas River

Barges supports the conclusion that the City’s immunity cannot be based on Blue

Sky’s activities.

      In Texas River Barges, the city removed a barge from a city-owned and

operated marina.    Id. at 351.   When the barge owner sued, the city asserted

governmental immunity. Id. at 356. The plaintiff contended the city’s actions

should be considered proprietary because removal of its barge was motivated by the

city’s desire to protect its barge operation contract with a different vendor. Id. at

357. The plaintiff argued the city and the competing vendor were “combining . . .

to operate an amusement business.” Id. “Amusements owned and operated by the

municipality” are defined as a proprietary function under section 101.0215. TEX.

CIV. PRAC. & REM. CODE ANN. § 101.0215(b)(2).

      In concluding the city was immune, the court refused to attribute to the city

the ownership and operation of the barge company with which the city had

contracted. Texas River Barges, 21 S.W.3d at 357. The court concluded instead that

                                        –9–
the city’s action in removing the plaintiff’s barge was encompassed within the

specifically designated governmental functions of operating a marina and a park and

regulating traffic on the river. Id. Just as the function of the private vendor with

whom the city contracted in Texas River Barges was not attributable to the city for

the purpose of determining whether the city was engaged in a proprietary function,

we will not attribute Blue Sky’s function of operating a sport’s complex to the City

for purpose of determining whether the City’s actions were governmental in nature.

       The City also relies on Elizabeth Benavides Elite Aviation, Inc. v. City of

Laredo, No. 04-19-00717-CV, 2020 WL 2044678 (Tex. App.—San Antonio Apr.

29, 2020, no pet.) (mem. op.) to support its position. In Benavides, the city leased a

tract of land at its airport to the plaintiff for the purpose of storing and dispensing

aviation fuels for fueling aircraft. Id. at *1. Under the terms of the lease, the plaintiff

agreed to construct a concrete fuel containment pad for the installation of

aboveground fuel storage tanks. Id. The plaintiff later sued the city for breach of

contract. Id. The court concluded the lease was part of the city’s operation of its

airport, which is an enumerated governmental function under section 101.0215(a).

Id. at *3.

       Benavides stands for the proposition that a city may, as part of its operation

and management of a designated governmental function, contract with private




                                          –10–
parties for the provision of goods or services necessary to that function.1 The City

cites no authority, however, and we have found none, in which a City has been found

to have been engaged in a governmental function despite the fact that it had no

ownership, management, or control of the governmental function at issue. We

conclude the City’s activity in this case was not the construction and operation of a

recreational facility, but only the lease of land and attendant grading of the property.

Because neither leasing nor grading property is listed as a governmental or

proprietary function in section 101.0215, the general definitions of those functions

control our determination of the capacity in which the City was acting when it

engaged in the conduct at issue.

        The City makes no argument in its brief on appeal that its actions would fall

under the general definition of a governmental function.2 Furthermore, the record

shows that the City’s decision to lease the land was a discretionary act conducted on

its own behalf primarily for the benefit its residents. When the City requested bids

to lease or sell the property at issue, the City specifically stated it would consider the


    1
      The City notes in its brief that a portion of the grading contract it signed with AJI was for the grading
of a practice field located in McInnish Park, which is owned and operated by the City. A contract for the
maintenance and improvement of playing fields in a city owned, operated, and controlled park is a
governmental function. City of McKinney v. KLA Int’l Sports Mgmt., LLC, No. 05-20-00659-CV, 2021
WL 389096, *3 (Tex. App.—Dallas Feb. 4, 2021, no pet. h.) (mem. op.). But the City does not explain
how, or even if, the grading of the McInnish Park practice field forms any part of the claims asserted by
Weir in this case.
    2
      The City makes some reference to the general definitions in a post-submission letter brief. We will
not consider issues raised for the first time in a post-submission letter when they have not been first
presented in the party’s brief. See Broderick v. Universal Health Servs., Inc., No. 05-16-01379-CV, 2018
WL 1835689, at *4 n.6 (Tex. App.—Dallas Apr. 18, 2018, no pet.) (mem. op.); Smith v. Dass, Inc., 283
S.W.3d 537, 543 n.4 (Tex. App.—Dallas 2009, no pet.).
                                                    –11–
extent to which the goods or services provided by the bidder would meet the

municipality’s needs. Although the extent to which the bidder’s use of the property

would “complement” a nearby public recreational facility was also a consideration,

nothing in the record suggests the lease with Blue Sky was essential to the City’s

operation of that public facility so as to render the act governmental. Accordingly,

we conclude the City’s actions were proprietary in nature. See Wasson II, 559

S.W.3d at 150; City of League City v. Jimmy Changas Inc., No. 14-19-00776-CV,

2021 WL 629618, at *5–6 (Tex. App.—Houston [14th Dist.] Feb. 18, 2021, no pet.

h.). Because governmental immunity does not apply to claims arising from a city’s

proprietary acts, the trial court did not err in denying the City’s plea to the

jurisdiction.

      We affirm the trial court’s order.




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE

200714F.P05




                                           –12–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 THE CITY CARROLLTON,                           On Appeal from the 162nd Judicial
 TEXAS, Appellant                               District Court, Dallas County, Texas
                                                Trial Court Cause No. DC-19-02648.
 No. 05-20-00714-CV           V.                Opinion delivered by Justice
                                                Reichek. Justices Molberg and
 WEIR BROTHERS                                  Nowell participating.
 CONTRACTING, LLC, Appellee

       In accordance with this Court’s opinion of this date, the order of the trial
court denying the plea to the jurisdiction filed by THE CITY CARROLLTON,
TEXAS is AFFIRMED.

      It is ORDERED that appellee WEIR BROTHERS CONTRACTING, LLC
recover its costs of this appeal from appellant THE CITY CARROLLTON,
TEXAS.


Judgment entered March 22, 2021




                                         –13–